 Case 1:19-mj-05644-KMW Document 40 Filed 10/26/20 Page 1 of 2 PageID: 191



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA                              :      Mag. No. 19-5644 (KMW)

         v.                                           :

RICHARD TOBIN                                         :
                                                      CONSENT ORDER MODIFYING
                                                      CONDITIONS OF RELEASE



        This matter having come before the Court on the application of defendant Richard Tobin

(Lisa Evans Lewis, AFPD, appearing) and the United States of America, Craig Carpenito, United

States Attorney (Kristen M. Harberg, Assistant U.S. Attorney appearing) having no objection for

an Order modifying the conditions of release so that Richard Tobin can attend family gatherings

on Saturday, October 31, 2020 in Atco, New Jersey; Thursday, November 26, 2020 in Vetnor,

New Jersey, and Friday, December 25, 2020 in Magnolia, New Jersey. Details pertaining to the

specific locations and times of the gatherings will be provided to the U.S. Pretrial Service Office.

Mr. Tobin’s Third Party Custodian will be accompanying him to all gatherings. All other terms

and conditions of release set forth in this Court’s April 15, 2020 Order Setting Conditions of

Release shall remain in full force and effect; and for good cause shown,

        IT IS THE FINDING OF THE COURT THAT:

        1. The reasons for the modification is found in the Defendant’s letter of October 26,

2020.

        2. The United States Attorney’s Office consents to the proposed modification.

        3. The Court finds that allowing the defendant to attend the family gatherings referenced

above while meeting all other conditions of release will serve to protect the community and

assure defendant’s appearance at all court proceedings.
 Case 1:19-mj-05644-KMW Document 40 Filed 10/26/20 Page 2 of 2 PageID: 192



       IT IS, therefore, on this __________ day of October 2020,

       ORDERED that the defendant’s
                            ndant’s conditions of release entered on April 15, 2020 be

modified to allow him to attend the above listed family gatherings and it is

       FURTHER ORDERED that
                        hat all other terms and conditions of release remain in full force
                                                                                     f

and effect.



                                             _________________________________
                                             HONORABLE KAREN M. WILLIAMS
                                             United States Magistrate Court Judge
